970 So. 2d 494 (2007)
RALPH E. WOOD TRUST and Kristin Moss as Successor Trustee, Petitioners,
v.
Rodrigo J. ARISTIZABAL and Lilyana Quintero, Respondents.
No. 2D07-3562.
District Court of Appeal of Florida, Second District.
December 19, 2007.
Ira B. Price, Miami, for Petitioners.
Neil Rubin of Neil Rubin PLLC, North Bay Village, for Respondents.
PER CURIAM.
We treat the Ralph E. Wood Trust's petition for writ of certiorari as a nonfinal appeal and affirm. See Fla. R.App. P. 9.130(a)(C)(3)(ii). We deny the petition for writ of prohibition.
NORTHCUTT, C.J., and FULMER and WHATLEY, JJ., Concur.